Citation Nr: 1513777	
Decision Date: 03/31/15    Archive Date: 04/03/15

DOCKET NO.  13-09 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to basic eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill).


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from December 2000 to November 2004.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 determination by the Education Center located at the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  


FINDINGS OF FACT

1.  The Veteran's DD Form 214 lists his character of discharge from the United States Navy as "General (Under Other Honorable Conditions)" and the narrative reason for separation is noted as "Misconduct." 

2.  The character of the Veteran's discharge is a bar to his receipt of Chapter 33 education benefits.


CONCLUSION OF LAW

The criteria for eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) have not been met.  38 U.S.C.A. §§ 3311 (West 2014); 38 C.F.R. § 21.9520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

The Veteran seeks educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) for his schooling with ITT Technical Institute.  At issue in this appeal is the Veteran's basic eligibility for Chapter 33 education benefits. 

A veteran may establish eligibility for educational assistance under the Post-9/11 GI Bill based on active duty service after September 10, 2001, if he or she serves a minimum of 90 aggregate days excluding entry level and skill training, and, after completion of such service, he or she:  (1) continues on active duty; (2) is discharged from service with an honorable discharge; (3) is released from service characterized as honorable and placed on the retired list, temporary disability retired list, or transferred to the Fleet Reserve or the Fleet Marine Corps Reserve; (4) is released from service characterized as honorable for further service in a reserve component; or (5) is discharged or released from service for - (i) a medical condition that preexisted such service and is not determined to be service-connected; (ii) hardship, as determined by the Secretary of the military department concerned; or (iii) a physical or mental condition that interfered with the individual's performance of duty but was not characterized as a disability and did not result from the individual's own misconduct.  See 38 U.S.C.A. § 3311; 38 C.F.R. § 21.9520(a). 

A veteran is also eligible for benefits under the Post-9/11 GI Bill if he or she serves a minimum of 30 continuous days and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  See 38 C.F.R. § 21.9520(b). 

A plain reading of 38 C.F.R. § 21.9520(a)(1)-(4) clearly demonstrates that an honorable discharge from service is required for a veteran to establish eligibility for educational assistance under Chapter 33 unless he or she has completed 90 aggregate days of active service and is currently serving on active duty.  However, subsection (a)(5) makes no mention of the need for an honorable discharge.  Hence, the Board interprets the plain language of 38 C.F.R. § 21.9520(a) to not require an honorable discharge when eligibility is based upon one of the exceptions set forth under subsection (a)(5)(i)-(iii). 

In this case, the Veteran maintains that his discharge should not be considered a bar to benefits, because he feels he was a good sailor and following his conviction and confinement, he served additional time without incident.  See September 2012 notice of disagreement and February 2013 substantive appeal.  He, in fact, suggested that his character of discharge should be changed.  He submitted to the RO a copy of a DD Form 293, Application for Review of Discharge from the Armed Services of the United States.  There is no indication, however, that he actually filed this application with the appropriate authority.  VA does not have the authority to change the character of the Veteran's discharge.  Rather, as is clearly noted on the copy of the DD Form 293 submitted by the Veteran, he would apply for such a change to the Secretary of the Navy, Counsel of Review Boards, Attention: Naval Discharge Review Board, at the Washington Navy Yard in Washington, D.C.  There is no indication in the record that the Veteran actually applied to have his character of discharge upgraded.  The Veteran's discharge remains as it is stated on his DD Form 214, which is "General (Under Other Honorable Conditions)" due to misconduct.  Thus, the evidence of record establishes that the Veteran does not meet the initial requirements for eligibility for Chapter 33 educational assistance.  Specifically, an honorable discharge, and not a general discharge "Under Other Honorable Conditions" is required by law for the Veteran to be eligible for educational assistance under Chapter 33, Title 38, United States Code.  Here, the evidence of record does not establish that the Veteran meets this requirement, and therefore he is not eligible for such educational assistance.  38 U.S.C.A. § 3311; 38 C.F.R. § 21.9520.

There is also no indication in the record that the Veteran is service-connected for any disability.  The Veteran does not contend and the evidence does not show that he was discharged from service for a medical disorder that preexisted service and was not determined to be service-connected, was discharged for hardship, was discharged for a physical or mental disorder that interfered with his performance of duty but was not characterized as a disability and did not result from his own misconduct, or was discharged due to a service-connected disability.  Also, there is no evidence of any additional active duty service following the Veteran's discharge in November 2004 and he is not currently serving on active duty.  Thus, he is not eligible for educational assistance under Chapter 33 under these alternative bases. 38 C.F.R. § 21.9520(a)(5). 

The Board recognizes the Veteran's argument that he feels he should be considered as having served honorably because he returned to service after his confinement and served additional time without issue.  While the Board understands the Veteran's contention, the Board is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  

For the reasons stated above, there is no legal authority to find the Veteran eligible for Chapter 33 education benefits.  Where the law and not the evidence is dispositive of the issue before the Board, the claim must be denied because of the absence of legal merit or the lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to basic eligibility for educational assistance under Chapter 33, Title 38, United States Code (Post-9/11 GI Bill) is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


